Title: From Benjamin Franklin to George Washington: Two Letters, 13 June 1777
From: Franklin, Benjamin
To: Washington, George


I.
Sir
Paris, June 13. 1777.
The Person who will have the Honour of delivering this to your Excellency, is Monsieur le Baron de Frey, who is well recommended to me as an Officer of Experience and Merit, with a Request that I would give him a Letter of Introduction. I have acquainted him that you are rather overstock’d with Officers, and that his obtaining Employment in your Army is an Uncertainty: But his Zeal for the American Cause is too great for any Discouragements I can lay before him, and he goes over at his own Expence to take his Chance, which is a Mark of Attachment that merits our Regard. He will show your Excellency the Commissions and Proofs of his military Service hitherto, and I beg Leave to recommend him to your Notice. With the sincerest Esteem and Respect, I have the Honour to be Your Excellency’s most obedient and most humble Servant
B Franklin
His Excelly. Gen. Washington
 
Notations in different hands: Certificates in favor of French Oficers / 
Letter from Dr Franklin to Genl Washington
 
II.
Sir,
Paris, June 13. 1777.
The Bearer M. le Comte Kotkouski, a Polish Officer, is recommended to me by several Persons of Worth here; as a Man of Experience in Military Affairs and of tried Bravery: He has lost his Family and Estate in Poland by fighting there in the Cause of Liberty; and wishes by engaging in the same Cause to find a new Country and new Friends in America. Count Pulaski, who was a General of the Confederates in Poland, and who is gone to join you, is esteemed one of the Greatest Officers in Europe: He can give you the Character of this M. Kotkouski, who served under him as Lieutenant Colonel. It is with regret that I give Letters of Introduction to Foreign Officers, fearing you may be troubled with more than you can provide for or employ to their and your own Satisfaction. When particular Cases seem to have a Claim to such Letters, I hope you will excuse my taking the Liberty: I give no Expectations to those who apply for them; I promise nothing; I acquaint them that their being plac’d when they arrive is a great Uncertainty, and that the Voyage being long, expensive and hazardous, I counsel them not to undertake it. This honest Gentleman’s Zeal is not to be discourag’d by such Means: he determines to go, and serve as a Volunteer if he cannot be employ’d immediately as an Officer: But I wish and hope your Excellency may find a better Situation for him and that he will be an useful Officer. He has the Advantage of understanding English and will soon speak it intelligibly. He also speaks German and some other European Languages and the Latin. With the truest Esteem and Respect I have the Honour to be, Your Excellency’s most obedient and most humble Servant
B Franklin
His Excelly. Gen. Washington
 
Notation: Dr. Franklin’s Letter recommending Count Kolhouski.
